Citation Nr: 0101089	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  95-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hematuria.  


REPRESENTATION

Appellant represented by:	Andrew W. Green, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran had active service from May 1961 to September 
1967 and from October 1974 to November 1982.  The veteran had 
additional duty with the Naval Reserve.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1993 rating decision of the Roanoke, Virginia, 
Regional Office (RO) which, in pertinent part, denied service 
connection for a kidney disorder and hematuria.  In June 
1997, the RO determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
a kidney disorder and hematuria and denied the claims.  In 
November 1997, the veteran was afforded a hearing before the 
Board.  In February 1998, the Board determined that the 
veteran had not submitted well-grounded claims of entitlement 
to service connection for a kidney disorder and hematuria and 
denied the claims.  

In March 1998, the veteran submitted a Motion for 
Reconsideration of that portion of the February 1998 Board 
decision which denied service connection for hematuria.  In 
May 1998, the Acting Chairman of the Board denied the 
veteran's Motion for Reconsideration.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2000, the Court, in 
pertinent part, vacated that portion of the Board's February 
1998 decision which denied service connection for hematuria 
and remanded the veteran's appeal to the Board for further 
action consistent with its order.  The veteran is represented 
in this appeal by Andrew W. Green, Attorney.  


REMAND

Initially, the Board observes that the statutes governing the 
adjudication of claims for Department of Veterans Affairs 
(VA) benefits have recently been amended so as to remove the 
requirement of the submission of a well-grounded claim.  The 
amended statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran and his representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate his claim.  The VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's claim for 
service connection has not been considered under the amended 
statutes.  Therefore, the claim must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In its June 2000 order, the Court directed that the VA was 
not free to conclude that hematuria represented a symptom 
rather than a specific chronic disorder in the absence of any 
competent medical evidence supporting such a determination.  
Accordingly, this case is REMANDED for the following action: 

1.  The RO should schedule the veteran 
for a VA examination in order to 
determine the current nature and severity 
of his hematuria.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner should express an opinion as 
to the etiology of the veteran's 
hematuria and whether it is a chronic 
disorder or a manifestation of a specific 
chronic disorder.  If hematuria is not 
found, the examiner should specifically 
state that fact.  The claims folder, 
including a copy of this REMAND, should 
be made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (2000), when the 
veteran without good cause fails to 
report for examination, his original 
claim will be decided upon the evidence 
of record.  However, the Secretary of the 
VA must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

3.  The RO must then review the claims 
files and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully met.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions should be considered.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for hematuria.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claims.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


